Exhibit 10.10

 

SUBORDINATED GUARANTY AGREEMENT

 

This Subordinated Guaranty Agreement dated as of December 17, 2008 (this
“Guaranty”) is executed by each of the undersigned (individually a “Guarantor”
and collectively, the “Guarantors”), in favor of UnionBanCal Equities, Inc., as
Administrative Agent for the ratable benefit of itself, the Lenders (as defined
below) (together with the Administrative Agent and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).

 

INTRODUCTION

 

A.                                   This Guaranty is given in connection with
that certain Subordinated Credit Agreement dated as of December 17, 2008 (as it
has been or may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Cano Petroleum, Inc., a Delaware
corporation (the “Borrower”), the lenders party thereto from time to time
(individually a “Lender” and collectively, the “Lenders”), and UnionBanCal
Equities, Inc. as administrative agent (“Administrative Agent”) for such
Lenders.

 

B.                                     Each Guarantor is a subsidiary of the
Borrower and will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement).

 

C.                                     Each Guarantor is executing and
delivering this Guaranty (i) to induce the Lenders to provide the Advances and
the other considerations under the Credit Agreement, and (ii) intending it to be
a legal, valid, binding, enforceable and continuing obligation of such
Guarantor, whether or not such Guarantor derives any benefit from the Credit
Agreement or from any other Loan Document.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

 

Section 1.                                            Definitions.  All
capitalized terms not otherwise defined in this Guaranty that are defined in the
Credit Agreement shall have the meanings assigned to such terms by the Credit
Agreement.

 

Section 2.                                            Guaranty.

 

(a)                                  Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations, whether absolute or contingent and whether for principal, interest
(including, without limitation, interest that but for the existence of a
bankruptcy, reorganization or similar proceeding would accrue), fees, amounts
required to be provided as collateral, indemnities, expenses or otherwise
(collectively, the “Guaranteed Obligations”). Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Administrative Agent or any Lender under the Loan Documents and by the
Borrower or any of its Subsidiaries but for the fact that they are unenforceable
or not allowable due to insolvency or the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or such other
Subsidiary.

 

1

--------------------------------------------------------------------------------


 

(b)                                 It is the intention of the Guarantors and
each Beneficiary that the amount of the Guaranteed Obligations guaranteed by
each Guarantor shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer or similar Legal Requirements
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or in any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by a Guarantor under this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

Section 3.                                            Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any Lender with
respect thereto but subject to Section 2(b) above.  The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Loan Documents, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(a)                                  any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto or any part of
the Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligations of any Person under the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Loan
Documents or any other assets of the Borrower or any of its Subsidiaries;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Borrower or any of its Subsidiaries;

 

2

--------------------------------------------------------------------------------


 

(f)                                    any failure of any Beneficiary to
disclose to the Borrower or any Guarantor any information relating to the
business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to any Beneficiary (and each
Guarantor hereby irrevocably waives any duty on the part of any Beneficiary to
disclose such information);

 

(g)                                 any signature of any officer of the Borrower
or any other Person being mechanically reproduced in facsimile or otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Guarantor or any other guarantor, surety or other Person.

 

Section 4.                                            Continuation and
Reinstatement, Etc.  Each Guarantor agrees that, to the extent that payments of
any of the Guaranteed Obligations are made, or any Lender or the Administrative
Agent receives any proceeds of collateral, and such payments or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred.  EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY
FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS
SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF
ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT
EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

Section 5.                                            Waivers and
Acknowledgments.

 

(a)                                  Each Guarantor hereby waives promptness,
diligence, presentment, notice of acceptance and any other notice with respect
to any of the Guaranteed Obligations and this Guaranty and any requirement that
any Beneficiary protect, secure, perfect or insure any Lien or any Property or
exhaust any right or take any action against the Borrower or any other Person or
any collateral.

 

(b)                                 Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty, and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)                                  Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
involving the Borrower and its Subsidiaries contemplated by the Loan Documents
and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.

 

3

--------------------------------------------------------------------------------


 

Section 6.                                            Subrogation. No Guarantor
will exercise any rights that it may now have or hereafter acquire against the
Borrower or any other Person to the extent that such rights arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty or any other Loan Document, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Beneficiary against the Borrower or any other Person, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Person, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and any and
all other amounts payable by the Guarantors under this Guaranty shall have been
paid in full in cash, all Commitments shall have expired or terminated, and the
Credit Agreement has been terminated in writing.  If any amount shall be paid to
a Guarantor in violation of the preceding sentence at any time prior to (a) the
payment in full in cash of the Guaranteed Obligations and any and all other
amounts payable by the Guarantors under this Guaranty, and (b) the termination
of the Commitments, such amount shall be held in trust for the benefit of the
Beneficiaries and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations and any and all other amounts
payable by the Guarantors under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

Section 7.                                            Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                  There are no conditions precedent to the
effectiveness of this Guaranty.  Such Guarantor benefits from executing this
Guaranty.

 

(b)                                 Such Guarantor has, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty, and such Guarantor has
established adequate means of obtaining from the Borrower and each other
relevant Person on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial and otherwise), operations, properties and prospects of the Borrower
and each other relevant Person.

 

(c)                                  The obligations of such Guarantor under
this Guaranty are the valid, binding and legally enforceable obligations of such
Guarantor, and the execution and delivery of this Guaranty by such Guarantor has
been duly and validly authorized in all respects by such Guarantor, and the
Person who is executing and delivering this Guaranty on behalf of such Guarantor
has full power, authority and legal right to so do, and to observe and perform
all of the terms and conditions of this Guaranty on such Guarantor’s part to be
observed or performed.

 

Section 8.                                            Right of Set-Off.  Upon
the occurrence and during the continuance of any Event of Default, any
Beneficiary is hereby authorized at any time, to the fullest extent permitted by
law, to set off and apply any deposits (general or special, time or demand,
provisional or final) and other indebtedness owing by such Beneficiary to the
account of each Guarantor against any and all of the obligations of the
Guarantors under this Guaranty, irrespective of whether or

 

4

--------------------------------------------------------------------------------


 

not such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured.  Such Beneficiary shall
promptly notify the affected Guarantor after any such set-off and application is
made, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Beneficiaries under
this Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Beneficiary may have.

 

Section 9.                                            Amendments, Etc.  No
amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the affected Guarantor, the
Administrative Agent and the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, (a) other than to the extent expressly
provided in such amendment, waiver or consent, limit the liability of any
Guarantor hereunder (it being understood that waivers and amendments permitted
to be made under the Credit Agreement by the Majority Lenders with respect to
any of the underlying obligations guaranteed hereunder shall not be deemed to
limit the liability of any Guarantor within the meaning of this clause (a)),
(b) postpone any date fixed for payment hereunder in respect of any of the
Guaranteed Obligations that is principal of, or interest on, the Notes or any
fees, or (c) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Notes required to take any action hereunder.

 

Section 10.                                      Notices, Etc.  All notices and
other communications provided for hereunder shall be sent in the manner provided
for in Section 9.02 of the Credit Agreement and if to a Guarantor, at its
address specified on the signature page hereto and if to the Administrative
Agent or any Lender, at its address specified in or pursuant to the Credit
Agreement.  All such notices and communications shall be effective when
delivered, except that notices and communications to the Administrative Agent
shall not be effective until received by the Administrative Agent.

 

Section 11.                                      No Waiver: Remedies.  No
failure on the part of any Beneficiary to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 12.                                      Continuing Guaranty:
Assignments under the Credit Agreement.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full of all
Guaranteed Obligations and all other amounts payable under the Loan Documents
and the termination of all the Commitments, (b) be binding upon each Guarantor
and its successors and assigns, and (c) inure to the benefit of and be
enforceable by the Administrative Agent and each Lender, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), subject to Section 9.06 of the Credit Agreement, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitment, the Advances owing to it and the Note or Notes held by it) to
any other Person, and such other Person shall thereupon become vested

 

5

--------------------------------------------------------------------------------


 

with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject, however, in all respects to the provisions of the Credit
Agreement.  Each Guarantor acknowledges that upon any Person becoming a Lender,
the Administrative Agent in accordance with the Credit Agreement, such Person
shall be entitled to the benefits hereof.

 

Section 13.                                      Governing Law.  This Guaranty
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas.  Each Guarantor hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Dallas, Texas in any
action or proceeding arising out of or relating to this Guaranty and the other
Loan Documents, and each Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court. 
Each Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding.  Each Guarantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth in
the Credit Agreement or set forth on the signature page of this Guaranty.  Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.

 

Section 14.                                      INDEMNIFICATION.  EACH
GUARANTOR SHALL INDEMNIFY EACH OF THE BENEFICIARIES, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE WHATSOEVER TO WHICH ANY OF
THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF THIS GUARANTY, INCLUDING
ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE
OUT OF OR RESULT FROM (A) ANY ACTUAL OR PROPOSED USE BY THE BORROWER, ANY
GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR ANY GUARANTOR OF THE PROCEEDS OF
THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR ANY GUARANTOR OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) ANY INVESTIGATION,
LITIGATION OR OTHER PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR
PROCEEDING) RELATING TO THE FOREGOING, (D) ANY ENVIRONMENTAL CLAIM OR
REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING TO THE PRESENT OR
PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY GUARANTOR OR THE
OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR INCLUDING ANY MATTERS
DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY ENVIRONMENTAL CLAIM OR
REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED TO THE BORROWER’S OR ANY
GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL REIMBURSE THE BENEFICIARIES AND
THEIR

 

6

--------------------------------------------------------------------------------


 

RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE OUTSIDE LEGAL FEES)
INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER
PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 15.                                      WAIVER OF JURY TRIAL.  EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED
WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 16.                                      Additional Guarantors. 
Pursuant to Section 6.15 of the Credit Agreement, each Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Guaranty as a Guarantor upon becoming a Subsidiary. 
After the date hereof, upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein.  The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Guaranty shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guaranty.

 

Section 17.                                      Subordination and Intercreditor
Agreement.  Reference is made to the Subordination and Intercreditor Agreement
dated as of December 17, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination and Intercreditor Agreement”),
among Union Bank of California, N.A., as Senior Agent, and UnionBanCal
Equities, Inc., as Subordinated Agent, and certain other persons, party or that
may become party thereto from time to time.  Notwithstanding anything herein to
the contrary, this Guaranty, the obligations of the Guarantors hereunder and the
rights and remedies of the Beneficiaries hereunder are subject to the provisions
of the Subordination and Intercreditor Agreement.  In the event of any conflict
between the terms of the Subordination and Intercreditor Agreement and this
Guaranty, the terms of the Subordination and Intercreditor Agreement shall
govern and control.

 

Section 18.                                      NOTICE OF FINAL AGREEMENTS. 
PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT
IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN

 

7

--------------------------------------------------------------------------------


 

WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

Address for each Guarantor:

 

GUARANTORS:

c/o Cano Petroleum, Inc.

 

 

801 Cherry Street, Suite 3200

 

SQUARE ONE ENERGY, INC.

Forth Worth, Texas 76102

 

LADDER COMPANIES, INC.

Attention: Ben Daitch, CFO

 

W.O. ENERGY OF NEVADA, INC.

Facsimile: (817) 334-0222

 

WO ENERGY, INC.

 

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

 

 

 

Each By:

  /s/ Benjamin Daitch

 

 

 

  Benjamin Daitch

 

 

 

  Vice President and Chief Financial

 

 

 

  Officer

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

 

W.O. PRODUCTION COMPANY, LTD.

 

 

Each By: WO Energy, Inc., as general partner

 

 

 

 

 

 

 

 

By:

 /s/ Benjamin Daitch

 

 

 Benjamin Daitch

 

 

 Vice President and Chief Financial

 

 

 Officer

 

Signature Page to Subordinated Guaranty Agreement

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Subordinated Guaranty Agreement

 

SUPPLEMENT NO.          dated as of                             (the
“Supplement”), to the Subordinated Guaranty Agreement dated as of December 17,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”), among each of the subsidiaries party thereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
CANO PETROLEUM, INC., a Delaware corporation (the “Borrower”) in favor of
UNIONBANCAL EQUITIES, INC., as Administrative Agent (the “Administrative Agent”)
for the benefit of the Beneficiaries (as defined in the Guaranty Agreement).

 

A.                                   Reference is made to the Subordinated
Credit Agreement dated as of December 17, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent.

 

B.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guaranty Agreement and the Credit Agreement.

 

C.                                     The Guarantors have entered into the
Guaranty Agreement in order to induce the Lenders to make Advances.  Pursuant to
Section 6.15 of the Credit Agreement, the Subsidiaries of the Borrower are
required to enter into the Guaranty Agreement as Guarantors.  Section 16 of the
Guaranty Agreement provides that additional Subsidiaries of the Borrower may
become Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guaranty Agreement.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.                                In accordance with Section 16 of the
Guaranty Agreement, the New Guarantor by its signature below becomes a Guarantor
under the Guaranty Agreement with the same force and effect as if originally
named therein as a Guarantor and the New Guarantor hereby (a) agrees to all the
terms and provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof.  Each reference to a “Guarantor”
in the Guaranty Agreement shall be deemed to include the New Guarantor.  The
Guaranty Agreement is hereby incorporated herein by reference.

 

SECTION 2.                                The New Guarantor represents and
warrants to the Administrative Agent and the other Beneficiaries that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability,

 

Annex 1 to Subordinated Guaranty Agreement

 

--------------------------------------------------------------------------------


 

to equitable principles of general application (regardless of whether
enforcement is sought in a proceeding in equity or at law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Guarantor
and the Administrative Agent. Delivery of an executed signature page to this
Supplement by fax transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.

 

SECTION 4.                                Except as expressly supplemented
hereby, the Guaranty Agreement shall remain in full force and effect.

 

SECTION 5.                                THIS SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. 
The New Guarantor hereby irrevocably submits to the jurisdiction of any Texas
state or federal court sitting in Dallas, Texas in any action or proceeding
arising out of or relating to this Supplement or the Guaranty Agreement and the
other Loan Documents, and the New Guarantor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court.  The New Guarantor hereby irrevocably waives, to the fullest extent
it may effectively do so, any right it may have to the defense of an
inconvenient forum to the maintenance of such action or proceeding.  The New
Guarantor hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to such Guarantor at its
address set forth on the signature page hereof.  The New Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by the law or
affect the right of any Beneficiary to bring any action or proceeding against
the New Guarantor or its Property in the courts of any other jurisdiction.

 

SECTION 6.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Guaranty Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision hereof in a particular jurisdiction shall not in and
of itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.                                All communications and notices
hereunder shall be in writing and given as provided in Section 10 of the
Guaranty Agreement.  All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature
below.

 

--------------------------------------------------------------------------------


 

SECTION 8.                                The New Guarantor agrees to reimburse
the Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the fees, disbursements and other charges of
counsel for the Administrative Agent.

 

SECTION 9.                                PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN
WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

 

 

[Name of New Guarantor]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------